An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF
NEVADﬁ

a); 194M 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

VVILLIANI JEFFREY RASKE, No. 67093

Petitionen

ve.

THE EIGHTH JUDICIAL DISTRICT F E L E D

COURT OF THE STATE OF NEVADA, ,

IN AND FOR THE COUNTY OF JUL 2 3 2915

CLERK, IE MAN

Reepondent.  __ *7 ﬁg U
uwcuaau

ORDER DENYING PETITION FOR
WRI T OF M’DAM US 0R PH OHIBI T1 ON ‘

This pro se writ petition challengee a district court default
judgment and a post-judgment ruling on a claim of exemption. In light of
the underlying matter’s progression since this writ petition was ﬁled, We
conclude that our extraordinary intervention is unwarranted. NRS
34.160; NBS 34.320; Pan U. Eighth Judicial Dist. Court, 1:20 Nev. 222,
228, 88 P.3d 840, 844 (2.004) (recognizing that the petitioner bears the
burden of demenstrating that this court’s intervention is warranted).
Accordingly, we

ORDER the petition DENIED.

Saitta

Gibbons

 

       

Pickering

cc: William Jeffrey Raske
Attorney GeneralfCarsun City
Eighth District Court Clerk

, $1933?